Case 3:19-cv-00375 Document 1-1 Filed 05/13/19 Page 1 of 19 PageID #: 8




                              EXHIBIT A
Case 3:19-cv-00375 Document 1-1 Filed 05/13/19 Page 2 of 19 PageID #: 9




                              EXHIBIT A
Case 3:19-cv-00375 Document 1-1 Filed 05/13/19 Page 3 of 19 PageID #: 10




                               EXHIBIT A
Case 3:19-cv-00375 Document 1-1 Filed 05/13/19 Page 4 of 19 PageID #: 11




                               EXHIBIT A
Case 3:19-cv-00375 Document 1-1 Filed 05/13/19 Page 5 of 19 PageID #: 12




                               EXHIBIT A
Case 3:19-cv-00375 Document 1-1 Filed 05/13/19 Page 6 of 19 PageID #: 13




                               EXHIBIT A
Case 3:19-cv-00375 Document 1-1 Filed 05/13/19 Page 7 of 19 PageID #: 14




                               EXHIBIT A
Case 3:19-cv-00375 Document 1-1 Filed 05/13/19 Page 8 of 19 PageID #: 15




                               EXHIBIT A
Case 3:19-cv-00375 Document 1-1 Filed 05/13/19 Page 9 of 19 PageID #: 16




                               EXHIBIT A
Case 3:19-cv-00375 Document 1-1 Filed 05/13/19 Page 10 of 19 PageID #: 17




                               EXHIBIT A
Case 3:19-cv-00375 Document 1-1 Filed 05/13/19 Page 11 of 19 PageID #: 18




                               EXHIBIT A
Case 3:19-cv-00375 Document 1-1 Filed 05/13/19 Page 12 of 19 PageID #: 19




                               EXHIBIT A
Case 3:19-cv-00375 Document 1-1 Filed 05/13/19 Page 13 of 19 PageID #: 20




                               EXHIBIT A
Case 3:19-cv-00375 Document 1-1 Filed 05/13/19 Page 14 of 19 PageID #: 21




                               EXHIBIT A
Case 3:19-cv-00375 Document 1-1 Filed 05/13/19 Page 15 of 19 PageID #: 22




                               EXHIBIT A
Case 3:19-cv-00375 Document 1-1 Filed 05/13/19 Page 16 of 19 PageID #: 23




                               EXHIBIT A
Case 3:19-cv-00375 Document 1-1 Filed 05/13/19 Page 17 of 19 PageID #: 24




                               EXHIBIT A
Case 3:19-cv-00375 Document 1-1 Filed 05/13/19 Page 18 of 19 PageID #: 25




                               EXHIBIT A
Case 3:19-cv-00375 Document 1-1 Filed 05/13/19 Page 19 of 19 PageID #: 26




                               EXHIBIT A
